                   Case 1:21-cv-01884-DLC Document 86
                                                   74 Filed 07/26/21
                                                            07/21/21 Page 1 of 1



                                                  */,, ;KH:=P:R                                       :ME:GM:
                                                                                                     AHNLMHG
                                            G>P RHKD% G>P RHKD *))*2
      D^gg^ma K' =Zob]                                                                              EHL :G@>E>L
=bk^\m =bZe3 !+*+" .)/&*12,                       !+*+" .)/&*0))                                       FB:FB
=bk^\m ?Zq3 !+*+" 1,.&.+2,
    D=Zob]9DZlhpbms'\hf                         ?:Q3 !+*+" .)/&*1))                                   G>P:KD
                                                                                                  L:G ?K:G<BL<H
                                                                                                  LBEB<HG O:EE>R
                                                                                                  P:LABG@MHG =<




                                                               6VMZ ('# (&('


          4POPSCDMG 1GOKTG 8% 0PUG
          1COKGM <CUSKEL 9PZOKJCO @OKUGF >UCUGT 0PVSUJPVTG
          *&& <GCSM >USGGU
          :GX BPSL# :B '&&&+

               =G- #$#)'! %2, 7" *8-3+ (.+31+,-65/,+04! &&$! -5 +0"# '&$-.$%&))( !+,*"

         1GCS 6VFIG 0PUG-

                AG XSKUG PO DGJCMH PH 1GHGOFCOU 7GWKO 9VMMGCFZ KO CEEPSFCOEG XKUJ =VMG ,%/ PH BPVS
         4POPS`T 5OFKWKFVCM <SCEUKEGT KO 0KWKM 0CTGT COF UJG SGRVKSGNGOUT HPS GMGEUSPOKE HKMKOI VOFGS TGCM%
         9S% 9VMMGCFZ SGTQGEUHVMMZ SGRVGTUT QGSNKTTKPO UP HKMG MKNKUGF QPSUKPOT PH 2YJKDKU .# 2YJKDKU /#
         COF 2YJKDKU 0 UP PVS HPSUJEPNKOI MGUUGS SGICSFKOI <MCKOUKHH /0/>9# 5OE%`T FKTEPWGSZ SGRVGTUT
         VOFGS TGCM !UJG ^2YJKDKUT_"% ?JG 2YJKDKUT EPOUCKO USCFG TGESGU# EPNNGSEKCMMZ$TGOTKUKWG
         KOHPSNCUKPO UJCU HCMMT XKUJKO UJG TEPQG PH ^0POHKFGOUKCM 5OHPSNCUKPO#_ CT UJCU UGSN KT FGHKOGF KO
         >GEUKPO (!C" PH UJG >UKQVMCUGF <SPUGEUKWG ;SFGS FCUGF 6VOG '# (&('% !203 :P% *)%"

                 .T SGRVKSGF DZ =VMG ,%/ PH BPVS 4POPS`T 5OFKWKFVCM <SCEUKEGT KO 0KWKM 0CTGT COF UJG
         SGRVKSGNGOUT HPS GMGEUSPOKE HKMKOI VOFGS TGCM# 9S% 9VMMGCFZ XKMM QVDMKEMZ HKMG C WGSTKPO PH UJG
         2YJKDKUT XKUJ QSPQPTGF SGFCEUKPOT SGFCEUKOI UJG NCUGSKCM XG SGTQGEUHVMMZ SGRVGTU DG HKMGF VOFGS
         TGCM% .T HVSUJGS SGRVKSGF# KO C TGQCSCUG FPELGU GOUSZ# 9S% 9VMMGCFZ XKMM HKMG VOFGS TGCM C WGSTKPO
         PH UJG 2YJKDKUT XKUJ UJG QSPQPTGF SGFCEUKPOT JKIJMKIJUGF%

                 ?JCOL ZPV HPS BPVS 4POPS`T EPOTKFGSCUKPO PH UJKT SGRVGTU%

                                                                    =GTQGEUHVMMZ TVDNKUUGF#

       The proposed redactions are
       approved. 7.26.2021.
                                                                    7GOOGUJ =% 1CWKF
